


EXHIBIT 10.6

 

RESTRICTED SHARE AWARD AGREEMENT

pursuant to the

FIRST ALBANY COMPANIES INC.
1999 LONG-TERM INCENTIVE PLAN

* * * * *

 

Participant: Peter McNierney

Grant Date: June 30, 2006

Number of Restricted Shares granted: 50,000

 

* * * * *

 

THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between First Albany Companies Inc., (the
“Company”), and the Participant specified above, pursuant to the First Albany
Companies Inc. 1999 Long-Term Incentive Plan as in effect and as amended from
time to time (the “Plan”); and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Shares provided herein to the
Participant (i) as an inducement to commence employment with, or to remain in
the employment of, the Company (and/or one of its Subsidiaries), and (ii) as an
incentive for increased effort during such service;

 

NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time and
which are expressly intended to apply to the grant of the award provided for
herein), all of which terms and provisions are made a part of and incorporated
in this Agreement as if they were expressly set forth herein. Any capitalized
term not defined in this Agreement shall have the same meaning as is ascribed
thereto in the Plan. The Participant hereby acknowledges receipt of a true copy
of the Plan and that the Participant has read the Plan carefully and fully
understands its content. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

2. Grant of Restricted Share Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above. Except as otherwise provided by Section 14.2 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.

 

3. Vesting. The Restricted Shares subject to this grant shall become
unrestricted and vested as follows: 50% on the first anniversary of the Grant
Date, provided the Participant is then employed by the Company and/or one of its
Subsidiaries; and 50% on the second anniversary of the Grant Date, provided the
Participant is then employed by the Company and/or one of its Subsidiaries.

 

In addition, subject to the vesting provisions described in the Employment
Agreement between the Company and the Participant, dated as of June 30, 2006, if
the Participant’s employment with the Company and its Subsidiaries terminates
for any reason prior to the vesting of the Restricted Shares, the Restricted
Shares shall immediately be cancelled and the Participant (and such
Participant’s estate, designated beneficiary or other legal representative)
shall forfeit any rights in and with respect to any such Restricted Shares.

 

4. Delivery of Restricted Shares; Forfeiture Events.

 

4.1 Subject to Section 8.4 of the Plan, after the lapse of the restrictions in
respect of a grant of Restricted Shares, the Participant shall be entitled to
receive unrestricted shares of Common Stock.

 

4.2 Unless otherwise determined by the Committee, this Restricted Share Award
shall terminate and be of no force or effect in accordance with and to the
extent provided by the terms and provisions of Section 12 of the Plan.

 

--------------------------------------------------------------------------------


 

4.3 Intentionally left blank.

 

5. Non-transferability. Restricted Shares, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution. Any such Restricted Shares, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this Agreement and/or the Plan shall be null and void and without legal force
or effect.

 

6. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may
only be modified or amended by a writing signed by both the Company and the
Participant.

 

7. Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

 

7.1 If such notice is to the Company, to the attention of the Secretary of First
Albany Companies Inc., 677 Broadway, Albany, New York 12207, or at such other
address as the Company, by notice to the Participant, shall designate in writing
from time to time.

 

7.2 If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

 

9. Compliance with Laws. The issuance of the Restricted Shares or Common Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of the Restricted Shares or Common Stock
pursuant to this Agreement if such issuance would violate any such requirements.

 

10. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

 

12. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

13. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

 

--------------------------------------------------------------------------------


 

14. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.

 

 

FIRST ALBANY COMPANIES INC.

 

 

 

 

 

 

 

By:

/s/ Brian Coad

 

 

Brian Coad

 

 

 

 

 

 

 

 

/s/ Peter McNierney

 

 

Peter McNierney

 

--------------------------------------------------------------------------------

 
